GRAVES, J.
(concurirng). — I concur in the result reached by the majority opinion, and in most of the reasoning therein by our Brother Faris, the writer thereof.
I agree that section 14 of article 12 of the Constitution directs the Legislature to pass laws to prevent “unjust discrimination” in passenger and freight *533rates. I agree that the converse of this should also be true, i. e., that the Legislature should not itself pass a law which makes “unjust discrimination,” and if it passes such a law it should be condemned as violative of the spirit of this constitutional provision. It should be noted that the terms of this constitutional provision is mandatory, in as much as it uses the word “shall” in a mandatory sense. However, there is no way of enforcing this mandate of the Constitution, except by the voluntary act of a Constitution-loving Legislature. I agree further that the Legislature in passing section 3232, Revised Statutes 1909, was attempting to carry out that other mandate of said section 14, article 12, of the Constitution which imposed upon the Legislature the duty to “from time to time pass laws establishing reasonable maximum rates of charges for the transportation 'of passengers.” I also agree that when it did pass this law it was prima-facie a reasonable maximum rate, and that without there being further showing, we have a right to say by comparison that the latter law is unjust and discriminatory, and therefore bad.
I do not agree to that portion of my brother’s opinion whereat he says:
“Since, however, the only constitutional power to establish a rate or charge for such service comes from said section 14 of the Constitution.”
The italics are ours. This in my judgment is not the only constitutional source of power for the Legislature to pass maximum passenger or freight laws. Rate-making is a legislative power, and has always been so held and considered. When by article 3 of the Constitution the powers of State government were divided into three distinct departments, i. e., legislative, executive and judicial, and when by section 1 of article 4 the legislative powers were vested in “the General Assembly of the State of Missouri,” such General Assembly became fully possessed with the power *534to pass rate laws of all kinds, such, things being legislative in character rather than judicial or executive in character. So that I say the legislative branch had full constitutional power to pass all kinds of rate laws, had there been no section 14 of article 12 of the Constitution. This may be important in some future litigation where the real purpose of section 14 of article 12 will have to be discussed, and for that reason I do not want to be recorded as announcing that said section 14 is the only constitutional authority for legislative action as to maximum rates in Missouri.
I do not agree to another conclusion which my brother has reached. I think that the constitutionality of section 47 of the Public Service Commission Act is fairly lodged in this case, and that we should thresh it out at this time. It is only a question of a short time when we will be forced to thresh out the question. If the public print is to be believed, then at this very time the railroads of the State are asking the Public Service Commission to raise their rates under said section 47, and with a showing that they are justly entitled to such a raise in rates. The constitutionality of that section has never been adjudicated by this court. We did hold in State ex rel. v. Public Service Commission, 259 Mo. 704, that the Legislature by said section 47 intended to authorize the Public Service Commission to raise rates above the maximum fixed by section 3232, supra, but we did not pass upon the question as to whether or not the statute, thus construed, violated section 14 of article 12 of the Constitution. This question should be passed upon now so that these railroads may know whether they shall go to the Public Service Commission or to the Legislature for their needed redress. The question is squarely lodged in this case, and this is an opportune time for the judgment of the court upon this extremely intricate question as to whether or not the Legislature can, under section 14 of article 12, delegate to any commission the right to fix *535maximum rates. "We purposely underscore the words “maximum rates.” This delicate question might he stated otherwise, and perhaps be made plainer. If the Legislature had the constitutional power without section 14 of article 12 to fix rates, both maximum and minimum, then should said section 14 be construed as an express limitation upon the power of the Legislature to delegate such right to a commission or other body? But it is not my purpose to discuss the constitutionality of section 47 supra. It is my purpose to dissent from the majority views in postponing the-evil day, when in my judgment the time is ripe for us to act now.
I therefore concur in the result, and in such portions of the opinion as above indicated.